Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-19-00480-CV

                                          IN RE Claudia LOPEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Irene Rios, Justice

Delivered and Filed: July 24, 2019

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 15, 2019, relator filed a petition for writ of mandamus complaining of the trial

court’s denial of her motion for new trial. Mandamus is an extraordinary remedy that will issue

only to correct a clear abuse of discretion when there is no other adequate remedy at law. In re

Sw. Bell Tel. Co., L.P., 235 S.W.3d 619, 623 (Tex. 2007) (orig. proceeding). The denial of a

motion for new trial may be raised on appeal from final judgment. In re Magana, 14-13-00563-

CV, 2013 WL 3771298, at *1 (Tex. App.—Houston [14th Dist.] July 18, 2013, orig. proceeding)

(per curiam) (mem. op). Here, relator has an appeal pending in this court. Consequently, relator

has an adequate remedy at law and, therefore, is not entitled to mandamus relief. See id.

Accordingly, we deny the petition for writ of mandamus.

                                                        PER CURIAM

1
 This proceeding arises out of Cause No. 2008-CI-19681, styled In the Interest of T.H.C., a Minor, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Cynthia Marie Chapa presiding.